Title: From Thomas Jefferson to John White, 18 October 1806
From: Jefferson, Thomas
To: White, John


                        
                            Sir
                            
                            Washington Oct. 18. 06.
                        
                        The friends of John Gickie who remain at Dundee, are desirous of knowing what has become of him. I learn that
                            he is living with you. any information which you or he may wish to convey to them, if forwarded to me shall be handed on
                            to them. accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                    